Case: 1:17-cv-03595 Document #: 313 Filed: 11/26/19 Page 1 of 3 PageID #:21373

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
RTC INDUSTRIES, INC,, )
) Case No. 17 C 3595
Plaintiff, )
) District Judge Pacold
)
Vv. ) Magistrate Judge Schenkier
)
FASTENERS FOR RETAIL, INC., )
)
Defendant. )

ORDER

Now pending before the Court is plaintiff RTC Industries, Inc.’s (“RTC”) motion to
compel defendant Fasteners for Retail, Inc. (“FFR”) to produce additional documents in response
to Requests for Production (“RFP”) Nos. 32 and 109 (doc. #308: RTC’s Mot.) Pursuant to the
protocol set by the Court, RTC has filed with the motion the relevant document requests and
responses, the Rule 37.2 letters the parties exchanged, and the court-reported transcript of the
parties’ meet and confer session held on November 20, 2019 (doc. # 309: Exs. to RTC’s Mot.).
For the following reasons, the motion is denied.

I.

RFP No. 32 asks that FFR “produce all documents and things relating to the benefits,
including marketing, financial, or strategic benefits, derived by FFR from the actual or potential
sale or distribution of each of the Accused Products.” RFP No. 109 asks that FFR produce a
wide array of documents “sufficient to identify all orders for any product that FFR has been
awarded by any customer of the Accused Products, dating back to the first sale for the Accused
Product to that customer . . .” RTC claims that these requests seek information about “derivative
or convoyed sales,” which it contends are relevant to both lost profits and reasonable royalty
damages (See RTC’s Mot., Ex. A at 15). FFR does not dispute the relevance of convoyed sales
to these measures of damages, but asserts that RTC’s requests are overly broad, unduly
burdensome, and not proportional to the needs of the case (FFR’s Mot., Ex. B at 2-6). We
conclude that FFR has the better of this argument.

A.

“A ‘convoyed sale’ refers to the relationship between the sale of a patented product and a
functionally associated non-patented product.” Am. Seating Co. v. USSC Grp., Inc., 514 F.3d
1262, 1268 (Fed. Cir. 2008). A patentee may recover lost profits on both the patented and non-
patented product only if they “together were considered to be components of a single assembly
Case: 1:17-cv-03595 Document #: 313 Filed: 11/26/19 Page 2 of 3 PagelD #:21373

or parts of a complete machine, or they together constituted a functional unit.” Jd. (citation and
quotation omitted). By contrast, the Federal Circuit “has not extended liability to include items
that have essentially no functional relationship to the patented invention and that may have been
sold with an infringing device only as a matter of convenience or business advantage.” Id.
(citation and quotation omitted).

Here, FFR says it has produced the requested information for “the universe of sales data
conceivably related” to the Accused Products (RTC’s Mot., Ex. C at 19). RTC says allowing
FFR to decide what is conceivably related “unfairly limits us in discovery” (/d. at 20-21) and that
“we’re looking for essentially any unpatented product that was sold to a customer of an accused
product” (/d. at 16). RTC’s argument fails on two scores. First, parties responding to a
discovery request routinely determine what information falls within the scope of a request and is
relevant — as RTC no doubt has routinely done in responding to discovery requests. In the
absence of some indication that FFR made an improper determination, which RTC fails to show,
there is nothing “unfair” about FFR doing so here. Second, RTC’s request for production of all
sales of any product sold to an FFR customer that purchased an Accused Product, without any
regard as to whether the other products are functionally related to the Accused Products, far
exceeds the scope of what is relevant under governing Federal Circuit law for convoyed sales in

connection with a lost profits claim.
B.

RTC fares no better in its assertion that the information it seeks is relevant and
proportional to damages under a reasonable royalty theory. Convoyed or derivative sales may be
relevant to the determination of a reasonable royalty. See Minks v. Polaris Indus., Inc., 546 F.3d
1364, 1372 (Fed. Cir. 2008) (“[T]he sixth Georgia-Pacific factor looks to the effect of selling the
patented specialty in promoting sales of other products of the licensee; that existing value of the
invention to the licensor as a generator of sales of the licensee; and the extent of such derivative
or convoyed sales”) (internal alteration and quotations omitted). However, RTC has failed to
show the applicability of that general proposition to this situation. As we explained above, RTC
seeks discovery of information that does not fit the definition of convoyed sales set forth by the
Federal Circuit in American Seating Co., and RTC has offered nothing to support the proposition
that the definition of that term in the context of a reasonable royalty analysis sweeps as broadly
as it claims. Moreover, even if sales of products that are not functionally related to the patented
product might be relevant to a reasonable royalty analysis in certain situations, this is not one of
them. RTC has cited to no evidence that FFR’s sales of accused products to customers provided
the foot in the door that then allowed it to sell other, wholly unrelated products to those
customers. Nor does RTC offer any explanation as to how the sales and financial data
concerning the sales of those unrelated products would help show that FFR was able to make
Case: 1:17-cv-03595 Document #: 313 Filed: 11/26/19 Page 3 of 3 PageID #:21373

those sales because of the sales of accused products. We are persuaded that the fishing
expedition on which RTC wishes to embark would impose a significant burden on FFR (see
RTC’s Mot., Ex. B at 5-6 and Ex. C at 15) that is not warranted by the significance of what the
expedition likely would catch.

AP 7A

ae |. SCHENKIER
United States et Judge

DATE: November 26, 2019
